UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (x )QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File number 000-32361 YUMMIES,INC. (Exact name of registrant as specified in charter) Nevada 87-0615629 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1981 East Murray Holiday Rd,Salt Lake City, Utah 84117 (Address of principal executive offices) (Zip Code) 801-272-9294 Registrant’s telephone number, including area code (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.Yes [x ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Se the definitions of “large accelerated filer”, ”accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated filer [] Smaller Reporting Company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [X]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date Class Outstanding as of February 1, 2010 CommonStock, $0.001 2,505,000 -1- INDEX Page Number PART I. ITEM 1. Financial Statements (unaudited) 3 Balance Sheets December 31, 2009 and September 30, 2009 4 Statements of Operations For the three months ended December 31, 2009 and 2009 and the period June 10, 1998 to December 31, 2009 5 Statements of Cash Flows For the three months ended December 31, 2009 and 2008 and the period June 10, 1998to December 31, 2009 6 Notes to Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 11 ITEM 4T. Controls and Procedures 11 PART II. ITEM 6. Exhibits and Reports on 8K 11 Signatures 12 -2- PART I - FINANCIAL INFORMATION ITEM 1.
